Citation Nr: 0519383	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-10 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1975.

The instant appeal arose from a March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied a claim for an increased rating for chronic 
lumbosacral strain.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting at Cleveland, Ohio, in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

All VCAA notification and development action (including a 
social and industrial survey if appropriate) required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) must be 
fully complied with and satisfied.  See also 38 C.F.R. 
§ 3.159 (2003).  In this regard, the veteran and his 
representative should be notified that the claimant should 
provide any evidence in his possession that pertains to his 
claim.

The record reveals that there are outstanding pertinent 
treatment records which have not been associated with the 
claims folder.  First, at his hearing, the veteran testified 
that he had been treated "a couple [of] times" by Dr. Tim 
Grosser, a private physician.  Second, the veteran testified 
that around February 2005 he underwent an MRI of the lumbar 
spine at "Mediview" Hospital.  Attempts should be made to 
associate Dr. Grosser's treatment records and a copy of the 
MRI report with the claims folder.  In addition, VA treatment 
records from the Cincinnati VA Medical Center (MC) developed 
since March 2004 should be associated with the claims folder.

The evidence also reveals that an additional VA medical 
opinion is warranted.  In connection with his hearing, the 
veteran provided a statement from Dr. Grosser, wherein it was 
noted that the veteran was totally disabled due to chronic 
degenerative disc disease and spina bifida occulta.  The 
March 2004 VA examination report of the spine concluded that 
it was less likely than not that the veteran's degenerative 
disc disease is secondary to his service-connected 
lumbosacral strain.  The examiner also opined that the 
veteran's symptoms of pain and spasm are secondary to his 
nonservice-connected spina bifida occulta.

Accordingly , the RO is requested to schedule a VA 
examination wherein a VA physician would, after reviewing the 
evidence in the claims file, render an opinion with respect 
to the extent, if any, that the veteran's service-connected 
back disability affects his employability.  The Board of 
Veterans' Appeals (Board) finds that the veteran also should 
be re-examined so that another opinion can be obtained to 
address the current nature and severity of his service-
connected low back disability and to distinguish the symptoms 
related to his service-connected back disability from any 
symptoms related to his nonservice-connected back 
disabilities.  Finally, another opinion is warranted to 
address whether the veteran's service-connected lumbosacral 
strain aggravated his nonservice-connected spina bifida 
occulta or his degenerative disc disease.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (". . . when aggravation of a 
veteran's non- service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability . . 
. over and above the degree of disability existing prior to 
the aggravation.").

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should notify the veteran and 
his representative that the claimant 
should provide any evidence in his 
possession that pertains to his claim.  

2.  Following the procedures outlined in 
38 C.F.R. § 3.159(c) and (e), the RO 
should document attempts to obtain copies 
of all pertinent records developed at the 
following facilities:

a.  Tim Grosser, M.D., Ohio Valley 
Heart, Family Practice Division, 743 
U.S. 68 South, Maysville, KY  41056;

b.  "Mediview" Hospital, including 
a copy of the veteran's MRI of the 
spine around February 2005; and

c.  Cincinnati, Ohio, VAMC, 
pertaining to treatment since March 
2004.

3.  The RO should schedule the appellant 
for a VA examination to determine the 
nature and extent of the service-
connected lumbosacral strain.  All 
indicated tests and studies should be 
conducted.  The claims folder, including 
a copy of this remand, should be made 
available to the physician for complete 
review in connection with the 
examination.  In particular, the examiner 
is requested to:

a.  Provide an opinion concerning 
the impact of the appellant's 
service-connected lumbosacral strain 
on his ability to work at any 
occupation for which he may be 
otherwise qualified, including as a 
cook and maintenance worker; 

b.  Provide an opinion as to whether 
the veteran's service-connected 
lumbosacral strain aggravated his 
nonservice-connected spina bifida 
occulta or his degenerative disc 
disease/disc bulging; and 

c.  As to each aspect of the 
veteran's low back symptomatology, 
the examiner should offer an opinion 
as to whether it is at least as 
likely as not that the veteran's 
current low back symptomatology can 
be attributed to his service-
connected lumbosacral strain, or 
whether it is more likely that part 
or all of his symptoms can be 
attributed to his nonservice-
connected spina bifida occulta or 
degenerative disc disease/disc 
bulging.  

A complete rationale for all opinions 
expressed should be provided.

4.  The RO should then readjudicate the 
issue on appeal.  In the event the 
benefit sought is not granted, the 
appellant and his representative should 
be provided with an SSOC.  An appropriate 
time should be allowed for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until he is notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 


No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).




